Citation Nr: 0822953	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to death pension benefits, as a surviving spouse 
of a deceased veteran.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active military duty from January 1966 
to October 1989.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
2004; a common law marriage is established from May 1, 2004.

2.  The veteran died in April 2005; the veteran's death was 
due to acute liver failure as a consequence of chronic liver 
failure as the result of alcoholism.  


CONCLUSION OF LAW

The criteria for eligibility for death pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.207 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, her's or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

The appellant claims entitlement to death pension benefits as 
the surviving spouse of the veteran.  Generally, death 
pension is a benefit payable by VA to a veteran's surviving 
spouse because of the veteran's nonservice-connected death, 
subject to the surviving spouse's annual income.  See 38 
U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.3 (2007).  The term "surviving spouse" means a person of 
the opposite sex who was married to a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse).  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or January 1, 2001, in the case of 
Persian Gulf War era veterans). 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.54(a).



Analysis

As previously noted, the veteran had active military service 
from January 1966 to October 1989.  He died in April 2005 due 
to acute liver failure as consequence of chronic liver 
failure due to alcoholism.  At the time of his death, the 
veteran was service-connected for post-traumatic stress 
disorder (PTSD).  A 50 percent disability evaluation was in 
effect.  

The veteran and the appellant were married on October [redacted], 
2004.  The appellant filed her claim of entitlement to death 
pension benefits in May 2005.  In the May 2005 decision, the 
RO determined that the appellant was not entitled to death 
pension or DIC benefits.

In a subsequent, May 2006 administrative decision, the RO 
found that the appellant and the veteran had established a 
valid common law marriage from May 1, 2004.

In reviewing the marriage dates required to establish a 
surviving spouse's entitlement to potential benefits, the 
Board finds that the appellant does not meet any of the 
necessary criteria for entitlement to death pension.  The 
veteran was not married to the veteran for a year prior to 
his death, there were no children born of the marriage, and 
she was not married to the veteran prior to January 1, 2001.


ORDER

Entitlement to VA death pension benefits is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


